DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 1, 8, and 15 have been amended to recite that ear features of the handle component are positioned “perpendicular” to the at least two panels of the handle component.  Examiner cannot find support for this precise relationship within the Specification.  Examiner notes that Drawing are not to scale.  Therefore, for purposes of examining the generally perpendicular to one another.
Claims 2-7, 9-14, and 16-20 fail to cure the deficiencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miquel Perez et al. (US 2009/0121001 A1; hereinafter Miquel Perez).
Regarding claims 1, 8, and 15, Miquel Perez teaches a basket comprising a handle component (12), the handle component comprising at least two panels (7) and a plurality of ear features (9), each panel having an outer side surface and an inner side surface comprising a plurality of ear features (Examiner considers all panels to have both an inner surface and outer surface); and a box component defining a volume operable to contain a payload, the handle component being coupled to the box component by the plurality of ear features (through slots 8); wherein when the handle 
Regarding claims 2, 9, and 16, Miquel Perez teaches a basket wherein the box component comprises side walls (1-5), each side wall comprising a pair of panels (1 and 5) folded over each other for engaging an ear feature of the handle component.
Regarding claims 3 and 17, Miquel Perez teaches a basket further comprising ports (8) disposed within the box component.
Regarding claims 4-5, 12-12, and 18-19, Miquel Perez teaches a basket wherein one of the ports is positioned within a floor portion (5) of the box component (see Fig 1).
Regarding claims 6, 10, 13, and 20, Miquel Perez teaches a basket wherein each of the ports (8) comprises a substantially rectangular geometry (see Figure 2).  Examiner considers the slots to be substantially rectangular in shape. 
Regarding claims 7 and 14, Miquel Perez teaches a basket wherein the lower edge of the handle component comprises an arch geometry that is positioned between a side of the handle component and a floor portion of the box component (see Fig. 1).  Examiner notes that the handle component is tapered in order to fit within the basket.
Response to Arguments
Applicant’s arguments, see Pages 6-8, filed 12/20/2021, with respect to the rejection(s) of claim(s) 1-4, 6-11, 13-18, and 20 under USC 102(a)(1)—in view of Finkbone have been fully considered and are persuasive.  Therefore, the rejection has SC 102(a)(1)—Miquel Perez.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734